Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 03/19/2022; and IDS filed on 07/16/2020 and 06/29/2020.
Claims 2-8, 10, 12-15, 18-19, 25-26, 28, 30-32 are pending in the instant application.
Claims 8, 10, 14-15, 25-26, 28, 30-32 are withdrawn from further consideration.

Election/Restrictions
Applicant's election with traverse of Group II (claims 2-7, 12-13, 18-in-part, and 19) drawn to a method of treating HIV infection in the reply filed on 03/19/2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement with respect to the Examiner's characterization of Zamyatina as teaching the use of D-glycero-D-manoheptopyranose-1B-phosphate (HMP) as a drug. The Examiner seems to believe that the common thread throughout the claims is the concept of using HMP as a therapeutic, and the Examiner feels that this concept was taught in Zamyatina. However, Zamyatina is directed to elucidating sugar biosynthetic pathways. Zamyatina does not suggest using these sugars as drugs, but rather suggests using the knowledge brought by these compounds and the understanding of their biosynthetic pathways to then develop drugs that inhibit enzymes in those pathways. Specifically, Zamyatina characterizes the sugars as providing "model compounds and substrates in the elucidation of biosynthetic pathways and glycosyl transfer reactions of nucleotide-activated bacterial heptoses" Further, while Zamyatina states that "considerable effort is being devoted to the development of novel drugs, which may prevent the assembly of a functionally intact bacterial cell wall by inhibition of its biosynthesis", that is not the same as saying that the sugars themselves can be used as drugs. All Zamyatina really states is that "heptoses of the L-glycero-D-manno configuration are common constituents of the inner core region of LPS" and that "D-glycero-D-manno-heptoses are present as a-pyranosides in inner core oligosaccharides". Thus, Applicant submits that the present claims define a special technical feature which makes a contribution over the prior art.
This is not found persuasive because ZAMYATINA suggested to develop drugs that inhibit enzymes, wherein ZAMYATINA is the same method that Applicant’s used to make D-glycero-D-manno-heptoses (see Applicant’s disclosure).
The requirement is still deemed proper and is therefore made FINAL.
	Note, claims 8, 10, 14-15, 25-26, 28, 30-32 are drawn to non-elected species/inventions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7, 12-13, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/957,173 and 16/612,289.
The co-applications recite a method of modulating an immune response in a subject, comprising administering to the subject an effective amount of a phosphorylated heptose compound (see claim 50), such as a method comprising treating Human Immunodeficiency virus (HIV) (see 16/612,289 at claim 61), wherein the compound is D-glycero-D-manno-heptopyranose 1B,7-bisphosphate (see claim 44), or a derivative (see claim 45), such as D-glycero-D-manno-heptopyranose monophosphate (see 16/957,173 at claim 9).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 13, 18-19 contain the term "JS7" and “HMP-B”, which is not defined by the claims. Claims must stand alone to define the invention, and should not rely on the description or the drawings to give them meaning (see Ex Parte Fressola, 27 USPQ 2d 1608). Thus, claims 2 and 13, at the very least, should define "JS7" and “HMP-B” by its formal chemical name; once "JS7" and “HMP-B” is defined, the term "JS7" and “HMP-B” may be subsequently recited.

Regarding claims 2 and 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 and 18 recites the broad recitation “D-glycero-D-manno-heptopyranose 1B-phosphate, and the claim also recites “(JS7 or HMP-B) which is appears to be the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

	Regarding claims 18 and 19, claim 18 recites a “method of treating HIV infection” by administering to the subject an effective amount of D-glycero-D-manno-heptopyranose 1B-phosphate, which induces HIV gene expression from latently infected cells as recited in claim 19. Applicant’s examples 3 and 4 show that the compound stimulates HIV pro-viral expression. However, a compound that induces HIV expression does not appear suitable for use in the treatment of HIV infection, because it’s making the HIV virus.
	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 7, 12-13, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ZAMYATINA et al (Efficient chemical synthesis of both anomers of ADP L-glycero- and D-glycero-D-manno-heptopyranose. Carbohydrate Research 338 (2003) 2571-2589).
Applicant’s claims are directed to a method of modulating an immune response in a subject, comprising administering to the subject an effective amount of D-glycero-D-manno-heptopyranose 1B-phosphate.
ZAMYATINA teaches lipopolysaccharides (LPS) are mediators of numerous immunological effects (see pg. 2571, under Introduction) and considerable effort is being devoted to the development of novel drugs, which may prevent the assembly of a functionally intact bacterial cell wall by inhibition of its biosynthesis (see pg. 2571-2572, under Introduction), wherein an LPS drug developed by ZAMYATINA includes D-glycero-D-mano-heptoprannose 1B-phosphate (see abstract; and pg. 2575), which is the same method of making the compound as disclosed by Applicant (see Applicant’s specification at [0072]). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate administering this compound to a subject. The person of ordinary skill in the art would have been motivated to make those modifications, because it could treat bacterial infection or immunological effect/response, and reasonably would have expected success because LPS are known to have immunological effect.
	Although the reference is silent about the “immunological response of the subject is enhanced”, “treating HIV infection”, “induces HIV gene expression from latently infected cells”, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  
Thus, ZAMYATINA teaches, either expressly or inherently, each and every limitation of the instant claims.
Note, Applicant’s specification does not disclose what amount range is encompassed by “effect amount” when given to a subject. For compact prosecution purposes, any amount will read on “effect amount”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7, 12, 13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZAMYATINA et al (Efficient chemical synthesis of both anomers of ADP L-glycero- and D-glycero-D-manno-heptopyranose. Carbohydrate Research 338 (2003) 2571-2589) in view of MALOTT et al (Neisseria gonorrhoeae-derived heptose elicits an innate immune response and drives HIV-1 expression. Proceedings of the National Academy of Sciences of the United States of America. Vol. 110, no.25. June 18 2013, pages 10234-10239).
	As discussed above, ZAMYATINA teaches lipopolysaccharides (LPS) are mediators of numerous immunological effects (see pg. 2571, under Introduction) and considerable effort is being devoted to the development of novel drugs, which may prevent the assembly of a functionally intact bacterial cell wall by inhibition of its biosynthesis (see pg. 2571-2572, under Introduction), wherein an LPS drug developed by ZAMYATINA includes D-glycero-D-mano-heptoprannose 1B-phosphate (see abstract; and pg. 2575), which is the same method of making the compound as disclosed by Applicant (see Applicant’s specification at [0072]). 
	ZAMATINA does not explicitly teach heptose compound induces HIV gene expression.
	MALOTT teaches heptose monophosphate (HMP) modulates an immune response that drives HIV-1 expression (see title and abstract) and dose-dependent (see pg. 10236, Fig. 3). Additionally, Neisseria gonorrhoeae (Ng), which reads on immunogen, also enhances HIV-1 replication (see pg. 10234, 2nd col).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate administering this compound and an immunogen to a subject. The person of ordinary skill in the art would have been motivated to make those modifications, because it would create an immune response that drives HIV expression, and reasonably would have expected success because LPS are known to have immunological effect.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as enhancing HIV expression.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.





Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618